UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 11, 2014 Date of Report (Date of earliest event reported) CITADEL EFT, INC. (Exact name of registrant as specified in its charter) Wyoming 333-164882 80-0473573 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 825 College Blvd, Ste. 102-328 Oceanside, CA (Address of principal executive offices) (Zip Code) (714) 423-0701 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Other Events, Financial Statements and Exhibits SECTION 8.01 Other Events The registrant, Citadel E.F.T. Inc. has secured the documentation for a 50 million SBLC is in the process of being transferred.Citadel E.F.T. Inc. has provided a more detailed description of the securing of the 50 million SBLC transfer confirmation has been attached hereto and marked as exhibit 10.1. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Exhibit No. Description 10.1 Confirmation of 50 Million SBLC in the process of being transferred to Citadel E.F.T. Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITADEL EFT, INC. /s/ Gary DeRoos DATE:March 11, 2014 Name: Gary DeRoos Title: President/Chief Executive Officer
